Title: From John Adams to George Washington Adams, 27 January 1822
From: Adams, John
To: Adams, George Washington



Dear George
Montezillo 27 January 1822.

The splendid account we receive from you and others of the dinners parties and balls from Washington almost persuade me to give you an account of the splendour of my family In addition to those which you know very well, we have Mr Shaw Mr DeWint and his lady & two servants. Your two brothers who by the way are very studious & skate, cut & saw wood no more than is beneficial to their health. This is so pleasant a picture of domestic felicity that as you know that we are never satisfied with present blessings it excites in me a wish for something more and greater. I wish I could assemble all my posterity children, grand-children, &c &c &c from Washington and Georgetown from Pensacola and London; from Fishkill Landing & Utica. How happy should I be to give them a ball at Montezillo. But to be a little more serious. Your brothers behave very well—only John says Charles ate a dozen or two of apples more than his stomach could bear and was sick in consequence of it for a day or two but is now well again. There is in the Essex Register a story about me told by some gentleman of the sect of the Loyalists which represents me as a more blustering coxcomb than I ever was in my life. I never sent any such message or any other uncivil message to Gov. Bernard or any other Governor. There is another story in the Boston Christian Register of a conversation with me which however honorable it is to me I do not remember.
How is it into balls dinners parties drawing rooms & assemblies Silentre leges?
I am / Your ever affectionate Grandfather.
John Adams